Citation Nr: 9928334	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an ulcer condition as 
secondary to a service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from April 1945 to July 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, which denied the benefit sought on 
appeal.  In November 1998, the Board remanded the case to the 
RO for additional development.  That development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained. 

2.  The veteran's ulcer condition is not related to his 
period of service or to his service-connected dysthymic 
disorder.


CONCLUSION OF LAW

An ulcer condition was not incurred in or aggravated by 
active service, and is not shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  As a result, the VA has a duty to assist the 
veteran in developing facts that are pertinent to his claim.  
See 38 U.S.C.A. § 5107(a).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  The evidence includes the veteran's service 
medical records, post-service private treatment reports, VA 
examination and hospitalization reports, and transcripts from 
two personal hearings held in August 1997 and July 1998.  
Under these circumstances, no further assistance to the 
veteran with the development of evidence is required.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases such as peptic ulcer disease may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R 
§ 3.303(b).  

Furthermore, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (1998).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or is 
the result of a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Id.; see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In July 1946, the RO granted service connection for a 
psychiatric disorder characterized as anxiety neurosis.  This 
condition was subsequently characterized as a dysthymic 
disorder, and is currently evaluated as 30 percent disabling.  
In this case, the veteran maintains that he currently suffers 
from an ulcer condition which was either caused or aggravated 
by his service-connected dysthymic disorder.  After a careful 
review of the record, however, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Service medical records reflect that the veteran was seen on 
several occasions for complaints of abdominal pain and 
diarrhea.  A Certificate of Disability for Discharge dated in 
July 1946 included a diagnosis of anxiety reaction, moderate, 
chronic, improved, manifested by tension, gastric 
dysfunction, precordial pain, tachycardia, and weakness.  
However, none of these records shows any finding or treatment 
for an ulcer condition.  Thus, the service medical records do 
not contain any competent evidence that a chronic ulcer 
condition was present during service.

In a letter dated in November 1947, T. J. Dry, M.D., stated 
that the veteran was found to be in excellent health.  Dr. 
Dry indicated that the veteran's gastrointestinal symptoms 
did not suggest organic disease.  Instead, Dr. Dry concluded 
that these symptoms were based on the veteran's anxiety.  Dr. 
Dry, however, did not describe the nature of the veteran's 
gastrointestinal symptoms, and no diagnosis was provided.  In 
addition, a report from a VA examination performed in 
February 1948 included the veteran's complaints concerning 
considerable belching.  Nevertheless, that report contained 
no objective finding or diagnosis concerning a 
gastrointestinal condition. 

The veteran received extensive treatment for an ulcer 
condition at the Marshalltown Area Community Hospital (MACH).  
The veteran was admitted at that facility in May 1975 for 
abdominal pain and indigestion.  Physical examination was 
normal except for mild epigastric tenderness.  The diagnoses 
were history of duodenal ulcer, no ulcer visualized at this 
time; and anxiety reaction.  The veteran was subsequently 
admitted to the intensive care unit at MACH in May 1976 for 
complaints of shortness of breath and severe substernal pain.  
An acute duodenal ulcer was found at that time.  The 
diagnoses included acute inferior myocardial infarction and 
acute duodenal ulcer.  Neither report included a medical 
opinion concerning a possible relationship between the 
veteran's ulcer and his psychiatric disorder.

The veteran was admitted to MACH on three separate occasions 
in 1977.  A February 1977 hospitalization report noted that 
the veteran was admitted for an exacerbation of ulcer 
symptoms.  The diagnoses were chronic duodenal ulcer; 
psychophysiologic gastrointestinal reaction; and myocardial 
infarction, old.  The veteran was admitted again in November 
1977 for complaints of epigastric and left upper abdominal 
pain for a three to four day duration.  The impression was 
psychophysiologic gastrointestinal reaction, rule out GI 
pathology.  When readmitted later that month, the diagnoses 
at discharge were (1) duodenitis with mild pyloric stenosis, 
and (2) psychophysiologic gastrointestinal reaction in 
addition to #1.

The veteran was seen at the Mayo Clinic in July 1978 for 
gastrointestinal and psychological evaluation.  The diagnoses 
included post-pyloroplasty, reflux antral gastritis.  
Psychological evaluation noted that the veteran had a great 
number of chronic physical complaints and a preoccupation 
with bodily functions.  The examiner found the veteran to be 
immature, egocentric, suggestive, demanding, and prone to 
develop circumscribed functional complaints such as headaches 
or backaches which were usually presented in a dramatic and 
exaggerated manner.  It was further noted that the veteran 
lacked insight and was unlikely to accept a psychological 
explanation for his symptoms.  The examiner also explained 
that, even though individuals with this type of profile were 
prone to develop functional complaints, the possibility of 
organic disease could not be excluded. 

In a letter dated in August 1978, Christopher F. Vaughns, 
M.D., stated that he had treated the veteran at the Mayo 
Clinic for generalized abdominal pain which was unresponsive 
to treatment.  Dr. Vaughns also recommended that the veteran 
undergo testing to determine whether psychiatric intervention 
was needed.  Dr. Vaughns, however, did not relate the 
veteran's abdominal pain to the veteran's period of service 
or to his psychiatric disorder. 

In July 1979, the veteran was hospitalized at MACH for 
evaluation of anxiety, depression, and gastrointestinal 
disturbance.  A report from that admission included a medical 
opinion that the veteran's mild depression was seen to be 
secondary to physiologic disturbance.  The diagnosis was 
psychophysiologic disturbance, gastrointestinal tract.

The veteran was admitted at MACH again in January 1980 for 
gastrointestinal complaints.  The diagnoses were 
psychophysiologic gastrointestinal reaction and post vagotomy 
syndrome.  The veteran was also hospitalized at a VA facility 
in July 1980 for complaints of diarrhea and occasional 
"crampy" pain since undergoing a vagotomy and pyloroplasty 
in 1977.  The diagnosis was irritable bowel syndrome, 
possible dumping syndrome.  No medical opinion as to the 
etiology of this condition was provided. 

The veteran was afforded a psychiatric examination by the VA 
in October 1980.  During the interview, the veteran reported 
trouble with gas and cramping in the morning, as well as with 
bowel movements after eating.  Following examination, it was 
noted that the veteran had scarring in the pylorus which 
suggested organic changes and not merely pain from emotions.  
The examiner also opined that the veteran's depression was 
due to his heart condition and the gastric dumping syndrome 
following his gastric resection.  The examiner concluded that 
the provisional Axis I diagnosis under the DSM III would be 
psychological factors affecting physical disorder.  The 
examiner provided an Axis III diagnosis of apparent scarring 
of the pylorus due to ulcers.  In a February 1981 addendum 
report, the diagnoses were generalized anxiety disorder and 
psychological factors affecting a physical condition.  

In a letter dated in April 1981, R. G. Robinson, M.D., stated 
that the veteran had been under his care since July 1979 for 
various gastrointestinal problems, including lower abdominal 
cramps, intermittent diarrhea and gastroesophageal reflux.  
Dr. Robinson also related that he had referred the veteran 
for a psychiatric evaluation at that time for anxiety and 
depression.  According to Dr. Robinson, the psychiatrist who 
evaluated the veteran determined the primary problem to be 
gastrointestinal.  Dr. Robinson then concluded that the 
veteran suffered from a psychophysiologic gastrointestinal 
reaction.

The veteran was hospitalized again by the VA in October 1982 
for complaints of abdominal pain with lying down at night and 
associated with some belching.  A psychiatric consultation 
was requested which concluded that the veteran had 
psychological factors affecting his physical illness.  The 
diagnoses were abdominal pain, etiology unknown; 
psychological anxiety; and diverticulosis. 

A report from a VA psychiatric examination performed in 
December 1982 contained Axis I diagnoses of psychological 
factors affecting a physical condition, and dysthymia; and an 
Axis III diagnosis of gastrointestinal distress, post-
myocardial infarction.  The examiner commented that the 
veteran was markedly incapacitated by his illness, which 
involved a very large psychological component.  It was also 
noted that the physical condition alone was probably only 
minimally disabling.  

The record shows that Dr. Robinson treated the veteran for 
gastrointestinal complaints from June 1978 to July 1986.  The 
only mention concerning psychiatric complaints involved a 
March 1981 notation in which the veteran reported insomnia 
and depression.  No etiological opinion pertaining to the 
veteran's gastrointestinal complaints is contained in these 
reports. 

In January 1984, the veteran was hospitalized at a VA 
facility for complaints of chronic abdominal discomfort, 
spasm, bloating and eructation since his operation for 
duodenal ulcer with vagotomy and pyloroplasty.  The veteran 
underwent an esophagogastroduodenoscopy, an exploratory 
laparotomy, a lysis of adhesions, and resection of the 
sigmoid colon.  No mention of the veteran's psychiatric 
disorder is contained in this report. 

A report from Marshalltown Medical and Surgical Center shows 
that the veteran was hospitalized from December 1985 to 
January 1986 for severe depression and suicidal ideation.  
The report disclosed no complaint, treatment or finding 
concerning any gastrointestinal condition.  The diagnosis was 
major depression.

In connection with this claim, the veteran was provided a 
general medical examination by the VA in January 1996 to 
determine the nature and etiology of his gastrointestinal 
condition.  During the interview, the veteran's chief 
complaints involved anxiety and depression.  Although the 
veteran described indigestion, the examiner commented that it 
did not seem to be a classic peptic-type of distress.  
Examination of the digestive system was normal except for 
mild tenderness over the sigmoid area in the left lower 
quadrant.  The diagnosis included the following: "Chronic 
anxiety with depression and considerable somatization 
associated there with, and an episode of an acute psychotic 
break apparently while in the service leading to his 
discharge ultimately"; and "history of peptic ulcer type of 
distress with postoperative status for vagotomy, a 
pyloroplasty and later partial gastric resection, 
uncomplicated."  The examiner commented that the veteran was 
not experiencing somatic disease or symptomatology that was 
attributable to his service-connected psychiatric diagnosis.  
He also indicated that there was certainly no direct cause-
and-effect relationship of all known medical considerations.

In a June 1996 letter, Bryan Graveline, M.D., stated that he 
had seen the veteran at the Gastroenterology Department of 
the McFarland Clinic for moderate to severe irritable bowel 
syndrome.  Dr. Graveline suspected that this condition was 
being made worse by the veteran's depression.  

The physician who performed the VA examination in January 
1996 examined the veteran again in January 1997.  On physical 
examination, the only finding pertaining to the digestive 
system involved mild tenderness over the colon on deep 
palpation.  The diagnoses included (1) postoperative 
pyloroplasty with vagotomy for peptic ulcer disease, 
uncomplicated, but with mild residual regurgitation 
occasionally; and (2) chronic anxiety with depression and an 
apparent acute psychotic break while in service, treated and 
controlled.  The examiner reiterated that the veteran's 
organic disease appeared unrelated to his psychiatric 
disorder, and there was no evidence of there being a cause-
and-effect relationship between these disorders.  It was 
noted that the veteran's gastric difficulties were due to the 
previous ulcer and surgery, but that the cause for his 
original ulcer remained unknown.  The examiner then added 
that, with psychiatric disorders such as the veteran's, it 
was certainly not uncommon for symptomatology from whatever 
cause to seem accentuated; however, this is not to say that 
the psychiatric problem was causative or necessarily 
aggravating in an anatomical sense. 

The veteran underwent a CT (computed tomography) scan of the 
abdomen at the McFarland Clinic in December 1998.  That 
procedure revealed thickening of the second portion of the 
duodenum seen on several slices.  Further evaluation was 
recommended to include an upper GI or endoscopy.  This report 
made no mention of the veteran's psychiatric disorder.

In November 1998, the Board remanded the case to obtain a 
medical opinion as to the likelihood that the veteran's ulcer 
condition was etiologically related to or aggravated by his 
service-connected dysthymic disorder.  Pursuant to that 
request, the veteran was afforded a VA examination in January 
1999 which included a review of the entire claims file.  
Physical examination revealed slight tenderness in the left 
lower quadrant of the abdomen without rebound or rigidity, as 
well as slight tenderness in the midepigastric without 
rebound or rigidity.  The diagnoses included (1) dysthymic 
disorder, neurosis, mildly disabling; (2) status 
postoperative pyloroplasty and vagotomy for chronic ulcer 
symptomatology; (3) exogenous obesity; and (4) status 
postoperative sigmoid partial bowel resection for 
diverticulitis.  The examiner stated that the veteran's 
gastric symptomatology was well controlled at the present 
time, and that there appeared to be no complications from his 
prior surgery other than the alleged watery, intermittent 
diarrhea.  The examiner opined that the gastric and ulcer-
type symptomatology had no relationship to his service-
connected psychiatric diagnosis.  The examiner indicated that 
the veteran had somewhat magnified his stomach problems.  The 
examiner then reiterated that the veteran's upper 
gastrointestinal symptomatology and related treatment had no 
connection with his chronic dysthymic disorder. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for an ulcer condition as secondary to 
a service-connected dysthymic disorder.  Initially, service 
medical records do not show that the veteran suffered from a 
chronic psychiatric disorder in service, and none of the 
post-service medical evidence includes a medical opinion 
indicating that the veteran's psychiatric disorder is related 
to service.  As such, the veteran's claim for service 
connection for a psychiatric disorder on a direct basis must 
be denied.

The veteran's theory of service connection on a secondary 
basis is also not supported by the preponderance of the 
medical evidence.  The Board observes that the record 
contains numerous medical opinions which support the 
veteran's theory that his ulcer condition was aggravated by 
his service-connected psychiatric disorder.  Treatment 
records from MACH dated from 1977 to 1980 include diagnoses 
of psychophysiologic gastrointestinal reaction, thereby 
suggesting a relationship between the veteran's ulcer 
condition and his psychiatric disorder.  Other clinical 
evidence which supports the veteran's theory of secondary 
service connection includes: (i) Dr. Dry's November 1947 
letter which indicates that the veteran's GI symptoms were 
based on his anxiety; (ii) treatment reports dated in July 
1978 from the Mayo Clinic; (iii) Dr. Robinson's letter dated 
in April 1981 stating that the veteran suffered from a 
psychophysiologic GI reaction; (iv) the VA hospitalization 
report dated in October 1982 which includes a diagnosis of 
psychological factors affecting a physical condition; (v) VA 
examination reports dated in October 1980 and December 1982 
which also includes diagnoses of psychological factors 
affecting a physical condition; and (vi) Dr. Graveline's 
opinion of June 1996 that the veteran's irritable bowel 
syndrome was being made worse by his depression.  

However, with the exception of Dr. Graveline's letter, these 
reports are remote and dated many years prior to the 
veteran's claim for service connection.  More importantly, 
none of these records appears to be based on a review of the 
veteran's entire claims file.  In Swann v. Brown, 5 Vet. App. 
177, 180 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that, without a review of the 
claims file, any opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran.  As such, the Board has assigned less probative 
value to these opinions compared to the opinions contained in 
the recent VA examination reports which were based on a 
review of the entire claims file.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  

The VA examination reports dated in January 1996, January 
1997 and January 1999 indicate that the examiner reviewed the 
claims file prior to rendering an opinion as to the 
relationship between the veteran's gastrointestinal condition 
and his service-connected psychiatric disorder.  In January 
1996, the examiner found that the veteran was not 
experiencing somatic disease or symptomatology which was 
attributable to his service-connected psychiatric diagnosis.  
He indicated that there was certainly no direct cause-and-
effect relationship with respect to all known medical 
considerations.  Following the January 1998 examination, the 
examiner reiterated that the veteran's organic disease 
appeared unrelated to his psychiatric disorder, with no 
evidence of a cause-and-effect relationship between these 
disorders.  Rather, the examiner concluded that the veteran's 
gastric difficulties were due to the previous ulcer and 
related surgery, but that the cause of his original ulcer 
remained unknown.  He then added that it was certainly not 
uncommon for individuals with psychiatric disorders for 
symptomatology to seem accentuated; however, this is not to 
say that the psychiatric problem was causative or necessarily 
aggravating in an anatomical sense.  Finally, the January 
1999 examination report included the examiner's opinion that 
the veteran's gastric and ulcer-type symptomatology had no 
relationship to his service-connected psychiatric diagnosis.  
The examiner then indicated that the veteran had somewhat 
magnified his stomach problems, and that the upper 
gastrointestinal symptomatology and related treatment had no 
connection with the veteran's chronic dysthymic disorder.  
Based on these recent medical opinions, the Board finds that 
the preponderance of the clinical evidence is against the 
veteran's claim of entitlement to service connection for an 
ulcer condition as secondary to a service-connected 
psychiatric disorder.  

The Board has also considered the veteran's own statements, 
including testimony presented before a hearing officer at the 
RO in August 1997, as well as before the undersigned member 
of the Board during a videoconference hearing in July 1998.  
At these hearings, the veteran essentially maintained that 
his gastrointestinal condition was worsened by his service-
connected psychiatric disorder.  The Court has clearly 
stated, however, that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a gastrointestinal condition, his lay statements 
are of little probative value and cannot serve as a basis for 
granting service connection for an ulcer condition.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an ulcer condition as secondary to a service-
connected dysthymic disorder.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).








ORDER

Service connection for an ulcer condition as secondary to a 
service-connected dysthymic disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

